DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/24/2022. Claims 1-4, 6 and 11-15 are pending. Claim 10 has been canceled.

Information Disclosure Statement
No IDS has been filed in the instant application for consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 20130279771, October 24, 2013)(hereinafter, “Wang”), Bansal et. al. (U.S. 20140155730, EFD December 16, 2011)(hereinafter, “Bansal”), Matthews et. al. (U.S. 20180204327, EFD July 15, 2016)(hereinafter,” Matthews”) and O’Bryant et. al. (U.S. 20160154010, EFD July 9, 2014)(hereinafter, “O’Bryant”). 
Regarding Claim 1, Wang teaches: A method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined (Fig. 1, [0024][0028]), said method 5 to be implemented by a computing device and comprising (“…the images provided from an MR scanner are processed in a computer…” [0010]): 
a) identifying, according to said at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image 10 processing performed on said at least one MRI image (Fig. 1, s10-s14, [0024]); 
b) for each of the brain image regions, calculating at least one characteristic parameter based on the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]); 
and d) 15 ddiagnosing the brain examined with one of predetermined categories of the neurological disorder (Fig. 1, s16,s18 and s20, [0024][0032][0036])
With regards to limitations, subsequent to step 10 a) and prior to step b), further comprising: e) performing a statistical transformation on the diffusion index values of said at least one diffusion index to result in transformed index values; wherein step b) includes 15 for each of the brain image regions, calculating said at least one characteristic parameter based on a portion of the transformed index values corresponding to the brain image region, Wang teaches diffusion weighted images and diffusion index values as seen in Fig. 1 [0015-0016] and a calculating said at least one characteristic parameter based on a portion of the index values corresponding to the brain image region parameter (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was the difference in FA in the substantia nigra (p<0.000416
With regards to limitation, “and wherein the predetermined categories of neurological disorder include Parkinson's disease (PD), Alzheimer's disease (AD), and cerebral palsy (CP).”, Wang teaches Parkinson’s disease [0008][0013].
Wang does not explicitly teach c) forming a feature matrix selected ones of the characteristic parameters of each of the brain image regions, the dimension of the feature matrix being the number of the selected ones of the characteristic parameters by the number of the brain image regions; d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder so that the neurological disorder in the brain examined is able to be diagnosed without the requirement of selecting a volume of interest (VOI) in said at least one MRI image or performing voxel-wise analysis on said at least one MRI image; e) a statistical transformation; wherein step e) includes performing the statistical transformation over the whole of the diffusion index values of all of the brain image regions to result in the transformed index 5 values so that distribution of the transformed index values of all of the brain regions approaches a normal distribution; wherein is step (e), the statistical transformation is implemented by a Box-Cox transformation
Bansal in the field of systems and methods for brain imaging diagnosis teaches: “Additionally, conformal mapping and spherical wavelet transforms of the exemplary imaging measures can be used to capture spatial patterns of variation in local morphological features, rather than relying on individual and group variability of those local features alone when measured at single isolated voxels. Further, hierarchical clustering techniques can be applied to the scaling coefficients of the wavelet transforms in order to identify natural groupings of spatial patterns of variation in morphological features of the brain across participants, rather than applying those clustering techniques to measures at each individual voxel of the brain. This approach can classify brains according to normal and pathological spatial variations in morphological features and can thereby identify distributed, circuit-based disturbances across the brain associated with specific neuropsychiatric illnesses.” [0046]; “…a semi-supervised method for machine learning can be provided to identify natural groupings of people in the spatial variation of fine-grained, local morphological features across their brains. Machine-based learning and pattern classification can, for example, seek to construct procedures that automatically learn decision rules for classification from experimental datasets, and then it can apply the learned rules to classify individuals in other datasets. (See, e.g., Duda R O, Hart P E. Pattern Classification and Scene Analysis: John Wiley & Sons; 1973). These exemplary methods generally belong to either supervised or unsupervised classes of learning. For example, the pairs of data points [(x.sub.i,y.sub.i), i=1, . . . , n], where x.sub.i.epsilon.R.sup.m can be m-dimensional feature vectors and y.sub.i can be scalar-valued labels. The vectors x.sub.i can be brain measures and the labels y.sub.i can be clinical diagnoses. Supervised learning can use a training sample to learn the mapping between x.sub.i and y.sub.i using a parametric or nonparametric function, f(x). This function can, for example, encode a decision rule, or boundary, that preferably optimally separates the feature vectors x.sub.i using the labels, y.sub.i. If the labels y.sub.i are missing, then methods for unsupervised learning (also termed data mining or clustering procedures) can be used to discover natural groupings within the data. Such exemplary method can be considered semi-supervised because leave-one-out cross validation can be applied, for example, to select a set of features that differs significantly between groups of individuals who are already clinically diagnosed, and then hierarchical clustering can be applied, for example, to the feature vectors to discover naturalistic groupings of individuals in the dataset. The validity of these naturalistic groupings can be assessed by applying leave-one-out and split-half cross-validation procedures to datasets that can be independent of those that have been mined to generate the groupings.” [0050]; “The disease(s) can include autism, Tourette's syndrome, schizophrenia, bipolar disorder, attention deficit hyper-activity disorder, a major depressive disorder, stuttering, Parkinson's disease, premature birth, and/or toxic exposures.” [0016]. Examiner notes the feature matrix is considered the pairs of data points where y.sub.i represents the brain image regions and x.sub.i represents the characteristic parameters. Unsupervised and semi-supervised approaches disclosed meet the limitation “without the requirement of selecting a VOI in said at least one MRI image”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to form a feature matrix selected ones of the characteristic parameters of each of the brain image regions, the dimension of the feature matrix being the number of the selected ones of the characteristic parameters by the number of the brain image regions; d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder so that the neurological disorder in the brain examined is able to be diagnosed without the requirement of selecting a volume of interest (VOI) in said at least one MRI image or performing voxel-wise analysis on said at least one MRI image as taught in Bansal “…to yield more accurate and more stable diagnostic classifications based on those groupings, particularly when those procedures are, for example, applied to classifying brains in independent datasets.” (Bansal, [0033]).
Bansal does not teach: wherein step (e), the statistical transformation is implemented by a Box-Cox transformation.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to apply a statistical transformation such that all of the brain regions approaches a normal distribution for different neurological disorders including Alzheimer’s as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time and correlated with clinical outcomes. In addition, patients suitable for specific clinical trials may be more accurately identified.” (Matthews, [0014]).
Matthews does not teach: wherein step (e), the statistical transformation is implemented by a Box-Cox transformation.
O’Bryant in the field of methods for diagnosing neurological diseases teaches statistical analysis performed on data transformed using a Box-Cox transformation approach [0057].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combinational method of Wang, Takahashi and Mori to implement a Box-Cox transformation as taught in O’Bryant to allow non-normally distributed data to be transformed into a normal shape allowing for a broader number of statistical tests to be run.
Regarding Claim 2, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step b), for each of the brain image regions, the characteristic parameter includes a statistical 25 value of the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was the difference in FA in the substantia nigra (p<0.000416). However, there was a large overlap in FA values between the two diagnostic groups.” [0034]).
Regarding Claim 3, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step b), the statistical value is one of a percentile (“We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI.” [0032]; see Table 2) and a mean (“Mean diffusion index values for the patients and control subjects are shown in FIGS. 2(b), 3(b), 4(b), and 5(b). FA and MK are dimensionless, and diffusivity indexes (axial, radial, and mean diffusivity) are expressed in 1000 square millimeters per second.” [0033]).
Regarding Claim 4, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step c), the the percentile is one of a 10th percentile, a 50th percentile, a 90th percentile (Table 2 shows sensitivity and specificity values for statistical analysis interpretations at 0.9, which is equivalent to the 90th percentile; Fig. 2 illustrates the sensitivity vs. specificity percentile values for .90 which is equivalent to the 90th percentile.).
Regarding Claim 6, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
wherein in step b), for each of the brain image regions, the characteristic parameter includes a statistical value of the portion of the index values corresponding to the brain image region (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was the difference in FA in the substantia nigra (p<0.000416). However, there was a large overlap in FA values between the two diagnostic groups.” [0034]).
Wang does not explicitly teach transformation. 
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a statistical transformation approach as taught in Matthews “…to achieve a specific spatial orientation and dimensions.” (Matthews, [0057]).
Regarding Claim 11, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
With regards to limitations, further comprising: f) for each of the brain image regions, determining based on a statistical test, whether the brain image region is discriminative for the categories of the 5 neurological disorder; wherein step d) includes performing classification on the combination of the characteristic parameters of the brain image regions which are determined to be discriminative for the categories of the neurological 10 disorder via the classifier, Wang teaches a determination approach that compares DK average value information for different regions to diagnose a patient as seen in Fig. 1, s16,s18 and s20, [0024][0032][0036].
Wang is silent with regards to diagnosing by performing classification on the combination of characteristic parameters of the brain image regions which are determined to be discriminative for the categories of the neurological 10 disorder via the classifier.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to diagnosis by performing classification on a combination of the characteristic parameters of the brain image regions via a classifier associated with the predetermined 20 categories of the neurological disorder as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time and correlated with clinical outcomes. In addition, patients suitable for specific clinical trials may be more accurately identified.” (Matthews, [0014]).
Regarding Claim 12, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step a), the image processing performed on said at least one MRI image to result in said at least one diffusion index 15 is one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and the AxCaliber technique (“Diffusion Tensor imaging data were acquired by using a spin-echo echo-planar imaging sequence” [0028]; “…this invention features the use of diffusion kurtosis imaging (DKI) in the diagnosis…” [0013];“These results further support the use of diffusion kurtosis imaging (DKI) in the diagnosis of PD related neurodegenerative disorders.” [0037]).
Regarding Claim 13, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step a), said at least one diffusion index that results from DTI is one of fractional anisotropy (FA), mean diffusivity (MD), radial diffusivity (RD) and axial diffusivity (AXD), said at least one diffusion index 25 that results from DKI is one of kurtosis fractional anisotropy (KFA), mean kurtosis (MK), radial kurtosis (KR) and axial kurtosis (KA) , said at least one diffusion 35index that results from NODDI is one of intra-cellular volume fraction (Ficvf), cerebrospinal fluid volume fraction (Fiso), fitting objective function values (Fmin), concentration parameter of Watson distribution 5 (Fkappa) and orientation dispersion index (ODI), and said at least one diffusion index that results from the AxCaliber technique is one of signal decayof the hindered diffusion fraction of water molecules (Eh) and signal decay of the restricted diffusion fraction of water 10 molecules (Er) (“Then in S12, calculating diffusion kurtosis (DK) from the diffusion weighted images, wherein the diffusion kurtosis includes mean kurtosis (MK) and indices derived from diffusion kurtosis tensor, included mean kurtosis, axial kurtosis, radial kurtosis and the fractional anisotropy of the diffusion kurtosis tensor.” [0024]; See Fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Bansal, Matthews and O’Bryant as applied to claim 1 above and further in view of Mori et. al. (U.S. 20130102877, April 25, 2013)(hereinafter, “Mori”). 
Regarding Claim 14, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
With regards to limitation, wherein step a) includes identifying, according to a plurality of diffusion MRI images, a brain parcellation template and 15 an anatomical image, the brain image regions, Wang teaches a plurality of diffusion MRI images (Fig. 1 s10, [0024]).
Wang does not teach a brain parcellation template and 15 an anatomical image, the brain image regions.
Mori in the field of computer assisted diagnosis teaches: “data storage unit 102 may store a parcellation atlas of the tissue region including spatial information of the anatomical substructures of the tissue region. For example, the parcellation atlas may represent a human brain and may include information encoding location and shape of the various cortical substructures, etc. The parcellation atlas may be derived from, for example, a plurality of images from a subpopulation of subjects similar to subject 108. For example, the images can come from the same age group as subject 108 in some applications. This is because each age range may have different tissue shapes and contrasts. The parcellation atlas can be constructed to take into account variations between genders, races, or other subpopulations based on the potential application. Data storage unit 102 may further store a segmenation atlas including, for example, spatial information of the constituent tissue types of the tissue region. For example, a brain tissue may have the constituent tissue types of the gray matter, the white matter, and the cerebrospinal fluid (CSF).” [0022-0023].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Wang a brain parcellation template and 15 an anatomical image, the brain image regions as taught in Mori to incorporate spatial and geometric information of the brain for a more robust knowledge based method.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Bansal and Matthews.
Regarding Claim 15, Wang teaches: A method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined (Fig. 1, [0024][0028]), said method 5 to be implemented by a computing device and comprising (“…the images provided from an MR scanner are processed in a computer…” [0010]): 
a) identifying, according to said at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image 10 processing performed on said at least one MRI image (Fig. 1, s10-s14, [0024]); 
b) for each of the brain image regions, calculating at least one characteristic parameter based on the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]); 
and c) 15 ddiagnosing the brain examined with one of predetermined categories of the neurological disorder (Fig. 1, s16,s18 and s20, [0024][0032][0036])
With regards to limitations, subsequent to step 10 a) and prior to step b), further comprising: d) performing a statistical transformation on the diffusion index values of said at least one diffusion index to result in transformed index values; wherein step b) includes 15 for each of the brain image regions, calculating said at least one characteristic parameter based on a portion of the transformed index values corresponding to the brain image region, Wang teaches diffusion weighted images and diffusion index values as seen in Fig. 1 [0015-0016] and a calculating said at least one characteristic parameter based on a portion of the index values corresponding to the brain image region parameter (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was the difference in FA in the substantia nigra (p<0.000416
With regards to limitation, “and wherein the predetermined categories of neurological disorder include Parkinson's disease (PD), Alzheimer's disease (AD), and cerebral palsy (CP).”, Wang teaches Parkinson’s disease [0008][0013].
Wang is silent with regards to, d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder.
Wang does not explicitly teach a statistical transformation; d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder so that the neurological disorder in the brain examined is able to be diagnosed without the requirement of selecting a volume of interest (VOI) in said at least one MRI image or performing voxel-wise analysis on said at least one MRI image; subsequent to (c), the method further comprising: (e) validating correctness of classification using a leave-one-out cross validation;  and the neurological disorders of Alzheimer’s disease and cerebral palsy.
Bansal in the field of systems and methods for brain imaging diagnosis teaches: “Additionally, conformal mapping and spherical wavelet transforms of the exemplary imaging measures can be used to capture spatial patterns of variation in local morphological features, rather than relying on individual and group variability of those local features alone when measured at single isolated voxels. Further, hierarchical clustering techniques can be applied to the scaling coefficients of the wavelet transforms in order to identify natural groupings of spatial patterns of variation in morphological features of the brain across participants, rather than applying those clustering techniques to measures at each individual voxel of the brain. This approach can classify brains according to normal and pathological spatial variations in morphological features and can thereby identify distributed, circuit-based disturbances across the brain associated with specific neuropsychiatric illnesses.” [0046]; “…a semi-supervised method for machine learning can be provided to identify natural groupings of people in the spatial variation of fine-grained, local morphological features across their brains. Machine-based learning and pattern classification can, for example, seek to construct procedures that automatically learn decision rules for classification from experimental datasets, and then it can apply the learned rules to classify individuals in other datasets. (See, e.g., Duda R O, Hart P E. Pattern Classification and Scene Analysis: John Wiley & Sons; 1973). These exemplary methods generally belong to either supervised or unsupervised classes of learning. For example, the pairs of data points [(x.sub.i,y.sub.i), i=1, . . . , n], where x.sub.i.epsilon.R.sup.m can be m-dimensional feature vectors and y.sub.i can be scalar-valued labels. The vectors x.sub.i can be brain measures and the labels y.sub.i can be clinical diagnoses. Supervised learning can use a training sample to learn the mapping between x.sub.i and y.sub.i using a parametric or nonparametric function, f(x). This function can, for example, encode a decision rule, or boundary, that preferably optimally separates the feature vectors x.sub.i using the labels, y.sub.i. If the labels y.sub.i are missing, then methods for unsupervised learning (also termed data mining or clustering procedures) can be used to discover natural groupings within the data. Such exemplary method can be considered semi-supervised because leave-one-out cross validation can be applied, for example, to select a set of features that differs significantly between groups of individuals who are already clinically diagnosed, and then hierarchical clustering can be applied, for example, to the feature vectors to discover naturalistic groupings of individuals in the dataset. The validity of these naturalistic groupings can be assessed by applying leave-one-out and split-half cross-validation procedures to datasets that can be independent of those that have been mined to generate the groupings.” [0050]; “The disease(s) can include autism, Tourette's syndrome, schizophrenia, bipolar disorder, attention deficit hyper-activity disorder, a major depressive disorder, stuttering, Parkinson's disease, premature birth, and/or toxic exposures.” [0016]. Examiner notes the feature matrix is considered the pairs of data points where y.sub.i represents the brain image regions and x.sub.i represents the characteristic parameters. Unsupervised and semi-supervised approaches disclosed meet the limitation “without the requirement of selecting a VOI in said at least one MRI image”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to diagnose by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder so that the neurological disorder in the brain examined is able to be diagnosed without the requirement of selecting a volume of interest (VOI) in said at least one MRI image or performing voxel-wise analysis on said at least one MRI image; subsequent to (c), the method further comprising: (e) validating correctness of classification using a leave-one-out cross validation as taught in Bansal “…to yield more accurate and more stable diagnostic classifications based on those groupings, particularly when those procedures are, for example, applied to classifying brains in independent datasets.” (Bansal, [0033]).
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to apply a statistical transformation such that all of the brain regions approaches a normal distribution for different neurological disorders including Alzheimer’s as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time and correlated with clinical outcomes. In addition, patients suitable for specific clinical trials may be more accurately identified.” (Matthews, [0014]).
Response to Arguments
In response to Applicant’s arguments regarding Bansal’s feature matrix formulation and the usage of supervised learning Examiner respectfully disagrees with Applicant’s arguments. As stated in the office action above, “Examiner notes the feature matrix is considered the pairs of data points where y.sub.i represents the brain image regions and x.sub.i represents the characteristic parameters. Unsupervised and semi-supervised approaches disclosed meet the limitation “without the requirement of selecting a VOI in said at least one MRI image”. 
Thus, Examiner has provided clearly on the record that the unsupervised and semi-supervised aspects of the cited paragraphs of Bansal are being considered in the interpretations of the claim limitations. Further, Applicant is providing a narrower interpretation of the claim limitations then recited in the claim limitations of claim 1.
With regards to Applicant’s remarks regarding Matthews and O’Bryant, Examiner again respectfully disagrees with the remarks. Matthews is being used as stated in the office action  above “…to modify Wang to apply a statistical transformation such that all of the brain regions approaches a normal distribution for different neurological disorders including Alzheimer’s as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time and correlated with clinical outcomes. In addition, patients suitable for specific clinical trials may be more accurately identified.” (Matthews, [0014]).”, while O’Byrant is only utilized for it’s teaching of Box-Cox transformation and it is modifying the combination of references, “…further modify the combinational method of Wang, Takahashi and Mori to implement a Box-Cox transformation as taught in O’Bryant to allow non-normally distributed data to be transformed into a normal shape allowing for a broader number of statistical tests to be run.”. The primary base reference Wang discloses diffusion indexes, values, brain regions and characteristics as provided in the office action above, Fig. 1, s10-s14, [0024][0032] it is within one of ordinary skill in the art to modify/incorporate classification and transformation approaches into the system of Wang. Applicant’s arguments are against the references Matthews and O’Bryant individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793     

/JONATHAN CWERN/Primary Examiner, Art Unit 3793